DETAILED ACTION
Applicant’s response, filed 02 July 2022, has been fully considered. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 2-3 are cancelled.
Claims 1 and 4-18 are pending.
Claims 4-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on 27 Dec. 2020.
Claims 1 and 11-18 are rejected.
Claim 1 is objected to.

Priority
The lack of adequate support in several prior-filed applications for one or more claims of this application is previously cited.
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed applications, Application No. 62/515,174, filed 05 June 2017, 62/458,997 filed 14 Feb. 2017, 62/458,720 filed 14 Feb. 2017, and 62/458,788 filed 14 Feb. 2017 fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) for one or more claims of this application for the following reasons:
Prior-filed application 62/515,174, filed 05 June 2017, provides support for obtaining and analyzing a pool of circulating tumor cells (CTCs) from an individual (pg. 1, para. 3 of the Specification), however does not provide support for the pool of CTCs being obtained from different individuals and then mixed together to form a pooled sample.
Prior-filed application 62/458,997, filed 14 Feb. 2017, provides support for obtaining a sample that is a combination of saliva samples from parents and children (specification at step 1), however does not provide support for separately obtaining a first and second biospecimen and purposefully mixing the two biospecimen.
Prior-filed application 62/458,720, filed 14 Feb. 2017, provides support for analyzing a mixture of DNA, and mentions that the N sources of DNA could be from tumor clones (specification at pg. 6, step 3), however does not provide support for mixing and pooling specimens from two different entities.
Prior-filed application 62/458,788, filed 14 Feb. 2017, provides support for analyzing a sample that stems from a mixture of N + 1 genomes (specification at pg. 1, para. 2), however does not provide support for obtaining a biospecimen from each of two entities and mixing those biospecimens.
Accordingly, claims 1 and 11-18 are not entitled to the benefit of the above prior-filed applications.
Applicant’s claim for the benefit of a prior-filed application, U.S. Provisional App. No. 62/576, 075 filed 23 Oct. 2017, under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Accordingly, the effective filing date of the instant invention is 23 Oct. 2017.
Claim Objections
The objection to claim 18 in the Office action mailed 02 March 2022 has been withdrawn in view of the claim amendments 02 July 2022. 
Claim 1 is objected to because of the following informalities. This objection is newly recited.
Claim 1 recites “…testing the pooled biospecimen…; determining the presence…”, which is a grammatical error and should include an “and” after the penultimate step of the claim to recite “…testing the pooled biospecimen…; and determining the presence…”
 Appropriate correction is required.

Response to Arguments
Applicant's arguments filed 02 July 2022 regarding the claim objections have been fully considered but they do not pertain to the newly recited objection set forth above.

Claim Interpretation
Independent claims 1 and 18 recite “testing the pooled biospecimen for a presence of a signature…”. The term “signature” is defined in Applicant’s specification at para. [0350] and [0353] to include a series of N (N = 1, 2, 3, ….) or more qualified events, wherein an events can include copy number variation, somatic mutations, or germline mutations. Therefore the “signature” is interpreted to mean one or more genetic events. Accordingly, “a presence of a signature” is interpreted to mean that each of the N qualified event(s) in the signature is present. 
Claims 13-14 recite “…the first biospecimen is obtained from a first plurality of persons including the first person” and “…the second biospecimen is obtained from a second plurality of persons including the second person”. These claim limitations are interpreted to mean the first and second biospecimens contain material from the first and second plurality of persons including the first and second entity, respectively.
Response to Arguments
Applicant's arguments filed 02 July 2022 regarding the claim interpretations have been fully considered but they are not persuasive.
Applicant remarks that Applicant disagrees with the Examiner’s interpretation of “a presence of a signature”, and that a signature is a function of N components, and a signature could be present, for example, if only one of the components is one, or if only 2 out of N components are on, and while the signature having all of its components on is only one example of the plausible examples of “a presence of a signature”, it is not an all-encompassing interpretation of the claim language (Applicant’s remarks at pg. 7, para. 3-5).
This argument is not persuasive. Applicant’s specification at para. [353] discloses that a series of N or more qualified events is called a signature. One of ordinary skill in the art would recognize that a signature is defined by each of its components, and therefore is not present if only one or two components of the signature are present. Furthermore, Applicant’s specification does not provide any definition or examples of a present signature that would encompass such an interpretation. For example, Applicant’s specification at para. [356] provides an example of a signature that comprises 3 or more copy gain events separated by at least 3kb from each other. It is not reasonable to assert that this signature comprising 3 copy gain events is present in a sample that contains only one copy gain event. It is noted that embodiments in which the signature is considered present when only one or two qualified events are present simply involves a signature that contains only one or two components, respectively. However, a signature is not present if only a subset of its components are present. 

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 13-14 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention. This rejection is previously recited.
Claim 13 and claim 14, which depends from claim 13, recite “…wherein: the first biospecimen is obtained from a first plurality of entities including the first entity” and “…wherein: the second biospecimen is obtained from a second plurality of entities including the second entity”, respectively. Claim 11, from which claims 13-14 depend, recites “the first entity and the second entity are members of a same family”, while claim 1, from which claims 13-14 ultimately depend, recites “purposefully mixing only a portion of the first biospecimen and only a portion of the second genetic sample into a pooled biospecimen. Therefore, claims 13-14 involve mixing two biospecimens, each sample comprising a mixture from a plurality of entities from the same family. 
Applicant’s specification at para. [68] and FIG. 3 discloses that a nucleic-acid containing specimen can be received, and that this sample may be from a group of individuals such as a combination of saliva samples from parents and children, and that this mode can identify mutations that exist in a family without pointing to exact individual(s) who carry that trait. Applicant’s specification at para. [310]-[315] generally discloses that samples from individuals may be pooled into a common sample for genetic testing, and then an individual test may be run on a positive pooled sample. Applicant’s specification at para. [327] discloses that pooling can be implemented externally, meaning that the initial sample received for testing can already be a pooled sample from a plurality of individuals. As discussed above, claims 13-14 require mixing two already pooled genetic samples (e.g. each sample comprises a mixture from a plurality of persons). However, Applicant’s specification does not disclose mixing an already pooled sample (i.e. the first genetic sample from a first plurality of persons) with a second genetic sample, as recited in claim 13, and receiving/obtaining two already pooled samples (i.e. the first genetic sample from a first plurality of persons and the second genetic sample from a second plurality of persons) and then further pooling/mixing these already pooled samples before testing the pooled sample for a signature, as required by claim 14. 
For the reasons discussed above, the specification does not provide a sufficient disclosure of the limitation of “…wherein: the first genetic sample is obtained from a first plurality of persons including the first person” and “…wherein: the second genetic sample is obtained from a second plurality of persons including the second person” recited in claims 13-14, respectively, to demonstrate to one of ordinary skill in the art that the inventor possessed the invention at the time the application was filed. For more information regarding the written description requirement, see MPEP §2161.01- §2163.07(b).

Response to Arguments
Applicant's arguments filed 02 July 2022 regarding 35 U.S.C. 112(a) have been fully considered but they are not persuasive.
Applicant remarks that the above rejection appears to be based on a misinterpretation of the language of the claims, and that the correct interpretation of claims 13 and 14 is that the first and second genetic materials could be from any of the available entities (from 1 to N), for example, person 1, person 2,…., person N, and as an example based on claims 13 and 14, the first and second sample could be from persons 4 and 9, respectively, and that persons 4 and  9 belong to the same family, as recited in claim 11 (Applicant’s pg. 7, para. 6 to pg. 8 para. 7). Applicant further remarks that for claim 1, we take ½ the sample from person 4 and ½ the sample from person 9 and pool these halves together, and that the subject matter is supported in at least paragraphs [37], [315], and [316] (Applicant’s remarks at pg. 8, para. 6-7).
This argument is not persuasive. Claim 1, from which claims 13-14 ultimately depend, recite “obtaining a first biospecimen from a first entity; obtaining a second biospecimen from a second entity”. Accordingly, claim 1 already requires that the first and second biospecimens are obtained from the first and second entities, respectively. Claims 13 and 14, then recite that the first and second genetic samples are obtained from a first plurality of entities including the first entity and a second plurality of entities including the second entity, respectively. Given claim 1 already requires that the  first and second biospecimens are obtained from the first and second entities, the interpretation provided by Applicant that the first and second biological entities could be taken from any of the available entities (e.g. any entity in the first or second plurality of entities) does not apply. Instead, claims 13-14 explicitly recite that the genetic samples are obtained from a plurality of entities, not that the genetic sample is obtained from an entity from a plurality of entities. While Applicant’s specification does provide support for mixing two samples together, as described in para. [37], [315], and [316], Applicant’s specification does not provide support for receiving/obtaining two already pooled samples (i.e. the first biospecimen from a first plurality of entities and the second biospecimen from a second plurality of entities and then further pooling/mixing these already pooled samples before testing the pooled sample for a signature, as required by claims 13-14.

Applicant remarks the claims have been amended to replace the terms “person” and “individual” with “entity” instead, which could include an individual person or a group/family, as disclosed and supported at para. [68] and FIG. 3 (Applicant’s remarks at pg. 9, para. 1-2).
This argument is not persuasive. The definition of an entity is an independent, separate, or self-contained existence. Accordingly, the broadest reasonable interpretation of an entity does not encompass a group or family, which comprises multiple entities. Furthermore, Applicant’s specification does not provide a special definition of the term “entity”, such that the broadest reasonable interpretation of the term would include a group or family. See MPEP 2111.

Claim Rejections - 35 USC § 112(b)
The rejection of claims 15-16 under 35 U.S.C. 112(b) in the Office action mailed 02 March 2022 has been withdrawn in view of Applicant’s arguments filed 02 July 2022 at pg. 10, para. 1-3). Applicant remarks that the term “subsample” is intended to refer to separate samples taken from the individual (e.g. different tubes of samples), and thus the claim limitations of “the first/second genetic sample is obtained from a first/second plurality of subsamples…” means that the first/second sample is taken from one of the samples (e.g. one of the tubes) taken from the individual. Accordingly, in light of Applicant’s remarks, the limitations are interpreted to mean  the first/second genetic sample is selected from an obtained plurality of samples (e.g. the subsamples) from the first/second entity. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 13-16 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. This rejection is newly recited and necessitate by claim amendment.
Claims 13-16 are indefinite for recitation of “…the first genetic sample is obtained…” in claims 13 and 15 and “the second genetic sample is obtained…” in claims 14 and 16. There is insufficient antecedent basis for “the first/second genetic sample” in the claims, because claim 1, from which claims 13-16 ultimately depend, does not recite a first and second genetic sample. Instead, claim 1 recites “…obtaining a first biospecimen from a first entity; obtaining a second biospecimen from a second entity…”. Therefore, the metes and bounds of the claims are unclear. To overcome the rejection, claims 13-16 can be amended to recite “…the first biospecimen is obtained…” in claims 13 and 15 and “the second biospecimen is obtained…” in claims 14 and 16.

Claim Rejections - 35 USC § 112(d)
The rejection of claims 15-16 under 35 U.S.C. 112(d) in the Office action mailed 02 March 2022 has been withdrawn in view of Applicant’s arguments filed 02 July 2022 at pg. 10, para. 1-3, for the same reasons discussed above regarding the 112(b) rejection of the claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1 and 15-18 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Kaseniit et al. (US 2017/0298436 A1; Pub. Date 19 Oct. 2017, effectively filed 15 April 201); previously cited). Any newly recited portion herein is necessitated by claim amendment. 
Regarding claim 1, Kaseniit et al. shows a method for testing a plurality of nucleic acid samples (Abstract) comprising the following steps:
Kaseniit et al. shows that a plurality of nucleic acid samples are provided (i.e. obtaining a first and second biospecimen) ([0027]; [0040), and the samples can be from different individuals (i.e. from a first and second entity) ([0044], e.g. 20-member pool).
Kaseniit et al. shows pooling (i.e. purposefully mixing) the biospecimens (e.g. the samples) into a pooled biospecimen (e.g. a pooled sample), including that samples may be combined into overlapping pools such that only a portion of the first and second biospecimen are pooled together in the pooled biospecimen ([0030]; FIG. 1A, #140, claim 1).
Kaseniit et al. shows assaying (i.e. testing) the pooled biospecimens to determine the presence of positive pools for Fragile X expanded alleles (i.e. a signature for an ailment) (FIG. 1A, #150; [0027]-[0029], e.g. the group testing is used to screen for disease).
Kaseniit et al. shows retesting samples in positive pools individually (i.e. determine the presence of the signature for the ailment from an individual test of at least some of a portion of the first or second biospecimen) ([0030]; [0046]).
Regarding claims 15-16, Kaseniit et al. shows the first and second biospecimens were obtained from a plurality of subsamples from the first and second entity (FIG. 1B, e.g. samples 11 and 12 each include two subsamples, one subsample of samples 11 and 12 mixed in pool 1; FIG. 2, e.g. each individual/sample has multiple subsamples). 
Regarding claim 17, Kaseniit et al. shows the pooled-sample can be all-female pool (i.e. the first and second entities are members of the same group/gender) ([0044]).

Regarding claim 18, Kaseniit et al. shows a method for testing a plurality of nucleic acid samples (Abstract) comprising the following steps:
Kaseniit et al. shows pooling genetic samples from at least two individuals (i.e. entities) into a pooled sample (i.e. obtaining a pool of genetic samples) ([0030]; [0044]; FIG. 1A, #140, claim 1).
Kaseniit et al. shows assaying (i.e. testing) the pooled samples to determine the presence of positive pools for Fragile X expanded alleles (i.e. a signature for an ailment)(FIG. 1A, #150; [0027]-[0029], e.g. the group testing is used to screen for disease).
Kaseniit et al. shows retesting samples in positive pools individually (i.e. determine the presence of the signature for the ailment in a member in the pool) ([0030]; [0046]).

Response to Arguments
Applicant's arguments filed 02 July 2022 regarding 35 U.S.C. 102 have been fully considered but they are not persuasive. 
Applicant remarks there are several differences between claims 1 and 15-18 and Kaseniit, including: (1) claims 1 and 15-18 use one pool, while Kaseniit uses more than one pool; (2) Kaseniit has a very specific case of pooling samples while claims 1 and 15-18 allow for a random pooling scheme, which is a more general case; (3) Kaseniit’s pooling is only internal (to the lab), while we have included cases where the pooling is done internally (in the lab) or externally (e.g. at home) before the sample is shipped, and thus claims 1 and 15-18 are more general and allow for a very important step of samples that are pooled at the origin because such pooling allows anonymity and identity protection;  and (4) Kaseniit identifies the positive samples via the scheme inherent in the multiplex pooling scheme, while claims 1 and 15-18 require two separate steps of determining whether the pool contains a positive sample and then performing individual tests, which is fundamentally different than Kaseniit (Applicant’s remarks at pg. 11, para. 2 to pg. 12, para. 1 and pg. 13, para. 1-2).
This argument is not persuasive. Regarding (1), the transitional term "comprising", which is synonymous with "including," "containing," or "characterized by," is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. See, e.g., Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004). See MPEP 2111.03. Therefore, even though the instant claims recite creating “a pooled biospecimen” including the first and second biospecimens, this does not preclude Kaseniit from creating additional pools of samples.  Regarding (2), independent claim 1 only recites “purposefully mixing only a portion of the first biospecimen and only a portion of the second biospecimen into a pooled biospecimen”, while independent claim 18 recites “obtaining a pool of genetic samples…”. However, claims 1 and 18 do not require a random pooling scheme, or recite any particular method of pooling. Kaseniit discloses pooling two genetic samples (i.e. biospecimens) as claimed and as discussed in the above rejection. Regarding (3), claims 1 and 15-18 do not require that the pooling of the samples is done externally, and claims 1 and 15-18 do not preclude that the biospecimens/samples were mixed externally before being shipped to a lab for analysis. Regarding (4), Kaseniit et al. shows retesting samples in positive pools individually after a positive pool has been detected ([0030]; [0046]). As such, Kaseniit et al. also discloses first testing a pool of samples, and then second, performing an individual tests on positive samples in the pool, and does not require only testing pooled samples.

Applicant remarks, with respect to Examiner’s comments in paragraph [049] in the previous Office action (e.g. “Regarding claim 17, Kaseniit et al. shows the pooled-sample can be all-female pool (i.e. the first and second persons are members of the same group/gender) ([0044])”, that Kaseniit’s use of a female group is fundamentally different from the invention of claims 1and 15-18 because Kaseniit has used all females since the patterns sought in their example is on X chromosome and their “worst case” requires XX, as opposed to XY, and therefore, the grouping in Kaseniit does not add any value in terms of the grouping as provided by the invention of claims 1 and 15-18, while the grouping in claims 1 and 15-18 adds value if the group is a family by increasing statistical power or if the grouping is done externally the privacy of members of the pool can be protected (Applicant’s remarks at pg. 12, para. 2).
This argument is not persuasive because it is not commensurate with the scope of the claims. Claim 17 recites “the first entity and the second entity are members of a same group”. However, claim 17 does not require that the group is a family, or that the grouping provides any specific value to the subsequent analysis. As discussed in the above rejection, Kaseniit et al. discloses the pooled-sample can be all-female pool, such that the first and second entities are of a same group (i.e. gender). Furthermore, it is noted that any value provided by pooling samples externally does not require that the samples are of the same group, as claimed. 

Applicant remarks that Kaseniit identifies the positive samples via the scheme inherent in the multiplex pooling scheme, while claim 18 is made of a step where binary decision is made regarding whether the pool contains a positive sample (Applicant’s remarks at pg. 13, para. 3).
This argument is not persuasive. Claim 18 recites “…determining the presence of the signature for the given ailment in at least one member of the pool”. As discussed in the above rejection, Kaseniit et al. discloses determining pools that are positive, which shows determining the presence of the signature in at least one member of the pool ([0030]; [0046]). Furthermore, it is noted that determining whether a pool is positive or not is also a binary decision (e.g. the pool is positive or it is not). Last, claim 18 does not specify how the presence of the signature in at least one member of the pool is determined, such that even using a specific scheme to determine whether a pool is positive would be precluded from the claims. 

Applicant remarks, with respect to para. [056] of the Office action, the embodiment in Kaseniit at para. [0030] states “samples 101 in positive pools may be retested individually”, and that this expression refers to the positive pools as articulated in Kaseniit Fig. 1B, and thus this limitation is bound to first finding the positive pools using the scheme (a specific matrix) that Kaseniit has proposed (Applicant’s remarks at pg. 13, para. 4). Applicant further remarks that Kaseniit paragraph [0046] states “may require retesting of pools”, that this is, first of all, retesting, and that “retesting of pools” is not testing of entities (Applicant’s remarks at pg. 13, para. 5).
This argument is not persuasive. Claim 1 recites “…testing the pooled biospecimen for a presence of a signature for a given ailment; determining the presence of the signature for the given ailment from either an individual test of…the first biospecimen or…the second biospecimen”. Accordingly, claim 1 also recites that first a pooled biospecimen is tested, and then next, an individual test is performed on the first or second biospecimen. This is analogous to the method of Kaseniit which discloses first testing pools of samples, and then performing individual tests on samples within positive pools ([0027]-[0029]; [0040]). Similarly, claim 18 recites “testing the pooled genetic sample for a presence of a signature for a given ailment; and determining the presence of the signature for the given ailment in at least one member of the pool”. Accordingly claim 18 also recites that a test is performed on the pooled sample. Furthermore, claim 18 does not preclude performing tests on individual samples to “determining the presence of the signature for the given ailment in at least one member of the pool”, after performing the test on the pooled sample. As discussed above, the transitional term "comprising", which is synonymous with "including," "containing," or "characterized by," is inclusive or open-ended and does not exclude additional, unrecited elements or method steps.
Regarding Kaseniit stating “may require retesting of pools” in paragraph [0046], this teaching is not used in the above rejection. As discussed in the above rejection, Kaseniit et al. discloses retesting samples in positive pools individually (i.e. not only retesting pools of individuals) ([0030], “samples 101 in positive pools may be retested individually” ;[0046], e.g. “…where a collision occurs in the SC scheme 401, ambiguous samples may be configured to be simulated as being retested individually”; [0057]; FIG. 6, e.g. #608 determine set of positive pools and #614 retest potentially positive samples within the positive pools).  It is further noted, Kaseniit discloses that embodiments where the number of potentially positive samples is less than the decoding capability of the coding scheme, it can be determined which individual samples are positive within the pool without retesting (Fig. 6, e.g. # 608, 610, and 612).

Applicant remarks that Kaseniit fails to disclose the method of claims 1 and 15-18 (Applicant’s remarks at pg. 13, para. 6 to pg. 17, para. 3).
This argument is not persuasive for the same reasons discussed above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kaseniit et al. (US 2017/0298436 A1; Pub. Date 19 Oct. 2017, effectively filed 15 April 2016; previously cited) in view of Docherty et al. (Bisulfite-based epityping on pooled genomic DNA provides an accurate estimate of average group DNA methylation, 2009, Epigenetics & Chromatin, 2:3, pg. 1-8; previously recited). Any newly recited portion herein is necessitated by claim amendment.
Regarding claims 11-14, Kaseniit et al. shows a method for testing a plurality of nucleic acid samples (Abstract) comprising the following steps:
Kaseniit et al. shows that a plurality of nucleic acid samples are provided (i.e. obtaining a first and second biospecimen) ([0027]; [0040), and the samples can be from different individuals (i.e. from a first and second entity) ([0044], e.g. 20-member pool).
Kaseniit et al. shows pooling (i.e. purposefully mixing) the biospecimens (e.g. the samples) into a pooled biospecimen (e.g. a pooled sample), including that samples may be combined into overlapping pools such that only a portion of the first and second biospecimen are pooled together in the pooled biospecimen ([0030]; FIG. 1A, #140, claim 1).
Kaseniit et al. shows assaying (i.e. testing) the pooled biospecimens to determine the presence of positive pools for Fragile X expanded alleles (i.e. a signature for an ailment) (FIG. 1A, #150; [0027]-[0029], e.g. the group testing is used to screen for disease).
Kaseniit et al. shows retesting samples in positive pools individually (i.e. determine the presence of the signature for the ailment from an individual test of at least some of a portion of the first or second biospecimen) ([0030]; [0046]).
Kaseniit et al. does not disclose the following limitations:
Regarding claims 11-12, Kaseniit et al. does not disclose the first entity and the second entity are members of a same immediate family. 
Regarding claims 13-14, Kaseniit et al. does not disclose the first biospecimen is obtained from a first plurality of entities including the first entity, as recited in claim 13, or that the second biospecimen is obtained from a second plurality of entities including the second entity.
However, these limitations known in the art, before the effective filing date of the claimed invention, as shown by Docherty et al.
Regarding claims 11-12, Docherty et al. discloses a method for analyzing pooled genomic DNA (Abstract), which comprises pooling DNA samples (i.e. biospecimens) of each of the mothers, fathers, and offspring in different immediate families (pg. 2, col. 2, para. 3), such that the pool of DNA comprises a first and second individual (i.e. entity) that are members of a same immediate family (e.g. a mother and offspring, a father and offspring, or a father and mother).
Regarding claims 13-14¸ given Docherty et al. discloses the pooled sample comprises a plurality of related mothers, fathers, and offspring (pg. 2, col. 2, para. 3), this further shows the pooled genetic sample comprises samples obtained from a first plurality and second plurality of persons (e.g. the mothers, fathers, and offspring from the families other than the first/second persons) that include the first and second person, respectively. 
It would have been prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the method shown by Kaseniit et al. to have pooled DNA samples of each of the mothers, fathers, and offspring in different immediate families (pg. 2, col. 2, para. 3), such that the pool of DNA comprises a first and second person that are members of a same immediate family and further comprises a first plurality and second plurality of persons, as shown by Docherty et al. (pg. 2, col. 2, para. 3). One of ordinary skill in the art would have been motivated to combine the methods of Kaseniit et al. and Docherty et al. in order to screen group averages using pooled DNA to identify interesting regions warranting further investigation on an individual sample, as shown by Docherty et al. (pg. 7, col. 2, para. 2), given Kaseniit et al. also discloses individually re-testing samples in positive pools ([0030]). This modification would have had a reasonable expectation of success given both Kaseniit et al. and Docherty et al. involve analyzing samples of pooled DNA.
Further regarding claims 13-14, the courts have found the selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results. In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.). See MPEP 2144.04. Therefore, while Docherty et al. does not explicitly show obtaining a first biospecimen from a first plurality of entities including the first entity (i.e. a first pooled sample) and obtaining a second biospecimen from a second plurality of entities including the second entity (i.e. a second pooled sample), and then mixing the first and second pooled samples as claimed, Docherty et al. discloses mixing genetic samples from a first person, a second person, a first plurality of persons, and a second plurality of persons (pg. 2, col. 2, para. 3), as discussed above, which results in a mixed sample comprising DNA from the first and second plurality of persons, including DNA from the first and second persons. Given the result of the sequence of adding the DNA samples in Docherty et al. is the same as the result of the sequence of adding the DNA samples in the claimed invention (e.g. a pooled sample comprising genetic material from the first plurality of persons including the first person and the second plurality of persons including the second person), the claim limitations of obtaining a first/second genetic sample from a first/second plurality of persons including the first/second person prior to mixing the first and second genetic samples for claims 13-14, respectively, is prima facie obvious in view of Docherty et al. 
Therefore, the invention is prima facie obvious.

Response to Arguments
Applicant's arguments filed 02 July 2022 regarding 35 U.S.C. 103 have been fully considered but they are not persuasive. 
Applicant remarks that Kaseniit fails to teach the method of claim 1, as also recited in dependent claims 11-14 (Applicant’s remarks at pg. 14, para. 5).
This argument is not persuasive for the same reasons discussed above regarding the 102 rejection of claim 1.

Applicant remarks that Docherty has the following fundamental differences with claims 11-14, which make it not suitable for contrasting to the inventive methods, as it discussed a very different context, including that (1) Docherty’s method is not a test, but rather a measurement method (for DNA methylation) and (2) Docherty’s samples are DNA while claims 11-14 recite biospecimens which have a much wider spectrum of scope (while it does include DNA, RNA, proteome, etc.) (Applicant’s remarks at pg. 15, para. 3-4). Applicant further remarks Docherty does not teach performance of a test, and therefore the teachings of Docherty are improperly combined with Kaseniit as it relates to claims 11-14 (Applicant’s remarks at pg. 16, para. 2). 
This argument is not persuasive. Regarding (1), Kaseniit et al. is used to show the limitation regarding testing the pooled biospecimen for a presence of a signature for an given ailment (FIG. 1A, #150; [0027]-[0029]). Furthermore, Docherty et al. discloses the approach of using pooled DNA samples to measure methylation can be applied to the assessment of disease phenotypes, reducing the time, costs and amount of DNA starting material required for analysis (Abstract). That is, measuring methylation in pooled samples can be applied for testing disease phenotypes, such that the method of Docherty et al. is applicable to the method of testing for an ailment in Kaseniit et al. Regarding (2), as Applicant noted above, the DNA samples being pooled in Docherty are biospecimens. It is not required that a prior art reference discloses every possible embodiment encompassed by the claimed invention. 

Applicant remarks that Docherty’s mention of mothers, fathers, and offspring is not in the context of a family, and that they simply had a set of individuals, some of whom had certain relationships, like a set of trios (mother, father, child), and then they, for example, tested all the fathers that may be completely unrelated to each other, while in contrast “family” with respect to claims 11-14 refers to the fact that those whose samples are processed together are from the same family, such that “family” are entities that are related”. (Applicant’s remarks at pg.15, para. 5-6).
This argument is not persuasive. While Docherty et al. does disclose creating a pool of only DNA of unrelated Fathers, Docherty et al. also discloses creating a “Full” pool by combining equimolar amounts of each of the DNA in the mothers, fathers, and offspring pools of DNA, and processing this full pool together (pg. 2, col. 2, para. 3; Table 2).  Furthermore, a father, mother, and offspring represent an immediate family and comprise entities that are related. It is not clear what other context Applicant considers Docherty’s disclosure of a mother, father, and offspring to refer to.

Applicant remarks that a main objective of Docherty is to use less DNA material (in addition to less operations), while an emphasis of the invention of claims 11-14 is not the amount of biospecimen used, as usually an ample amount of sample is available for testing even using a buccal swab (Applicant’s remarks at pg. 16, para. 1).

In response to applicant's argument that the advantage of Docherty is to use less DNA material and less operations, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). Therefore, while Applicant may have a different reasoning for combining samples from a same family, this is not sufficient to overcome the above rejection.

Applicant remarks that Docherty exclusively discusses internal (in the lab) pooling, and does not discuss or teach external pooling, where the samples are pooled at the origin, before being shipped to the lab, and thus Docherty’s teaching would not be able to offer anonymity of the samples (Applicant’s remarks at pg. 16, para. 2). 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., external pooling before being shipped to a lab) are not recited in the rejected claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Applicant remarks that Kaseniit, in view of Docherty, fail to teach or suggest the methods of claims 11-14 (Applicant’s remarks at pg. 16, para. 3)
This argument is not persuasive for the reasons discussed above.

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLYN L MINCHELLA whose telephone number is (571)272-6485.  The examiner can normally be reached on 7:00 - 4:00 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on (571) 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K.L.M./Examiner, Art Unit 1631                                                                                                                                                                                                        
/OLIVIA M. WISE/Primary Examiner, Art Unit 1631